DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear if the second nucleic acid is cleaved by the second enzyme because the last paragraph of the claim requires that the second enzyme cleaves the second flap which is formed by third and fourth nucleic acids. However, this is contraindicated by the intended use recitation in the first paragraph of the claim which states “a second enzyme for cleaving a second nucleic acid such that the target… the first nucleic acid and the second nucleic acid form a complex as a first invasive structure”. It is noted that the claim does not include any active steps where the second enzyme cleaves the second nucleic acid in the first invasive structure, therefore the metes and bounds of the claim are unclear. 

Claim 19 is indefinite because it is not clear if the first enzyme is any 5’ nuclease or if it is a particular 5’ nuclease that has been termed “5’ nuclease”. In the case of the former, the article “a” should be inserted prior to 5’ nuclease. It is noted that FEN-1 is a 5’ prime nuclease.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre- AIA  35 U. S. C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byKwiatkowski (Kwiatkowski, et al; as cited in the IDS dated 09/08/ 2021).
Note on claim interpretation:  Claim 1 recites “a first enzyme” and “a second enzyme”, however the claim does not require that the enzymes are structurally different.  The specification teaches use of FEN1 and a 5’ nuclease, however FEN1 is a 5’ nuclease.  
Kwiatkowski teaches a highly sensitive cleavage method for direct quantitative detection of DNA and RNA, termed Invader (Third Wave Technologies, Inc., Madison, WI) technology, and is illustrated below

    PNG
    media_image1.png
    385
    611
    media_image1.png
    Greyscale

With regard to claim 1, Kwiatkowski teaches an invader cleavage assay for direct quantitative detection of DNA and RNA, which, as illustrated above, involves cleavage of a target nucleic acid invasive structure by an enzyme at the flap formed by the signal probe and the invader probe hybridized to the target nucleic acid. Kwiatkowski teaches an invasive cleavage structure that comprises a signal probe comprising a flap (first nucleic acid having a first flap) and an invader probe (second nucleic acid).  Although the claim recites an intended use for the second enzyme to cleave the second nucleic acid, no active steps reciting such are included in the claim.  Therefore, the invader probe taught by Kwiatkowski in the first invasive structure is interpreted as the second nucleic acid recited in the instant claims. Kwiatkowski 

    PNG
    media_image2.png
    727
    1279
    media_image2.png
    Greyscale


In the secondary invader reaction, the cleaved flap (third nucleic acid) forms a complex with a synthetic signal FRET probe having a flap (fourth nucleic acid having a second flap) on a synthetic second target (see figure 3 above).  Hence, Kwiatkowski illustrates a method of detecting a target nucleic acid with a detection reagent that includes a 5’ nuclease cleavage enzyme that cleaves the flap of 2 different nucleic acid structures in a series of 2 reactions. Claim 1 calls for a detection method involving a first and second reaction in which an enzyme cleaves flaps of a first and a second invasive structure. It is not indicated if the first and second enzymes are different enzymes. Therefore, in both instances meaning in the prior art and the 
With regard to claim 13, Kwiatkowski teaches fluorescently labeling nucleic acids and cleavage detection by change in fluorescence as illustrated above in Figure 3.  Kwiatkowski teaches a signal probe (fourth nucleic acid), which is labeled with a fluorescent label whereby cleavage of the FRET signal probe is detected by a change in fluorescence intensity.
Accordingly, claims 1 and 13 are anticipated by Kwiatkowski.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness.

Claims 1- 14 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski in view of Kaiser (Kaiser et al., US Patent Number 5,843,669, issued on December 1, 1998).
Note on claim interpretation:  Claim 1 recites “a first enzyme” and “a second enzyme”.  For the purposes of this rejection, the claims are interpreted to be directed to the embodiment where the first enzyme and the second enzyme are structurally different. 
Kwiatkowski teaches a highly sensitive cleavage method for direct quantitative detection of DNA and RNA, termed the Invader assay.  Kwiatkowski teaches an invasive cleavage structure that comprises a signal probe comprising a flap (first nucleic acid having a first flap) and an invader probe (second nucleic acid).  Although the claim recites an intended use for the second enzyme to cleave the second nucleic acid, no active steps reciting such are included in the claim.  Therefore, the invader probe taught by Kwiatkowski in the first invasive structure is interpreted as the second nucleic acid recited in the instant claims. Kwiatkowski also teaches a fluorescence resonance energy transfer (FRET) detection method in which there are 2 reactions where the cleavage product of the target-specific primary probe from the primary reaction (“conducting a first reaction”), discussed above, is used as an Invader probe in a secondary reaction.  Therefore, Kwiatkowski teaches a first reaction which causes the first enzyme, such as FEN1 or another 5’ nuclease, to cleave the first flap of the first invasive structure and produces a third nucleic acid that forms a complex for a secondary invader 
Kwiatkowski does not teach an invader assay where the enzyme for the primary invader reaction and the enzyme for the secondary invader reaction are structurally different.  However, Kwiatkowski teaches that invader technology is a signal amplification system that accurately quantifies DNA and RNA targets (see abstract).  Kwiatkowski teaches “For direct RNA detection, the 5’ nucleases must recognize substrates with an RNA target strand.  We have found that eubacterial 5’ nucleases retain partial activity with such substrates, whereas activity of the archaeal FEN-1 enzymes is significantly reduced” (see page 355, col 2, third para).  Kwiatkowski also teaches that the high cleavage rate is required for target specific signal generation, and that the AfuFEN enzyme is more robust and is typically the enzyme of choice for Invader reactions.  Kaiser also teaches Invader assays where the target can be DNA or RNA, and further teaches that in a preferred embodiment, the invader method uses a second structure specific nuclease (see col 10, lines 35-42).  Therefore, with regard to claims 1 and 19, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Kwiatkowski when RNA targets are assayed, to use two structure specific enzymes as taught by Kaiser.   The ordinary artisan would have been motived to use a eubacterial structure specific 5’ nuclease to detect RNA because Kwiatkowski teaches that eubacterial 5’ nucleases retain partial activity with such substrates, whereas activity of the 
With regard to claim 2, Kwiatkowski teaches that the target can be RNA (see page 353, col 1, lines 3-4).  Kwiatkowski also teaches the invader assay uses enzymes with 5’ nuclease activity to cleave DNA molecules at particular locations in response to structure.  Figure 1 teaches a first (signal probe) and second nucleic acid (invader probe) which are DNA.  With regard to claim 4, Kwiatkowski teaches that the secondary invader reaction also contains a fifth nucleic acid which is a synthetic secondary target (see figure 3).  Although Kwiatkowski does not explicitly teach that the fourth and fifth nucleic acids in the secondary reaction are DNA molecules, Kwiatkowski teaches that the signal probe is a synthetic FRET probe and that the secondary target is also synthetic.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to construct the fourth and fifth nucleic acids using DNA since Kwiatkowski teaches that the synthetic signal and invader probes in the primary reaction are DNA.  

With Regard to claims 5, 7, and 8, Kwiatkowski teaches that for direct RNA detection, 5’ nucleases must recognize substrates with an RNA target strand and that eubacterial 5’ nucleases retain partial activity with such substrates, whereas activity if FEN-1 enzymes is significantly reduced (p. 355, 2 column, second full paragraph). At table 1, Kwiatkowski teaches the cleavage rates of different enzymes, including eubacterial 5’ nucleases and FEN nucleases in the presence of invader probe.  Table 1 shows that with DNA structures, the cleavage activities of FEN nucleases are orders of magnitude greater than that of eubacterial (page 355, col 1, last para and table 1).  Therefore, with regards to claims 5 and 7, given that Kwiatkowski teaches FEN 5’nucleases have higher activity on DNA structures while eubacterial 5’ nucleases retain activity on RNA structures, in performing the method of Kwiatkowski in view of Kaiser as set forth above, the ordinary artisan would have necessarily arrived at a method where the cleavage activity of the second enzyme (FEN) for the first invasive structure that contains RNA is lower than the cleavage activity of the first enzyme (eubacterial 5’ nuclease) for the first structure while the cleavage activity of the first enzyme for the second structure (eg synthetic DNA structure which contains fourth nucleic acid) is lower than the cleavage activity of the 
With regard to claim 6, table 1 of Kwiatkowski teaches that on DNA invasive structures (second invasive structure), the activity of the first enzyme (eubacterial 5’ nuclease) is orders of magnitude lower than of FEN 5’ nucleases (second enzyme) and therefore, Kwiatkowski necessarily teaches that the cleavage activity of the first enzyme for the second invasive structure is 90% or less of the cleavage activity of the second enzyme for the second invasive structure.  Furthermore, Kwiatkowski teaches “eubacterial 5’ nucleases retain partial activity with [RNA substrates], whereas … FEN-1 enzymes is significantly reduced”, therefore the “significant” reduction of FEN1 (second enzyme) for RNA containing targets (first invasive structure) as compared to eubacterial 5’ nucleases is taken to be 90% or less of the cleavage activity of the first enzyme (eubacterial 5’ nuclease) for the first structure which Kwiatkowski teaches retains partial activity.  
With regard to claim 9, Kwiatkowski teaches that the cleavage activity of the enzymes is dependent on the invasive structures formed rather than the sequence, therefore, the cleavage activity of each enzyme for the fourth nucleic acid is necessarily 80% or less of the activity of the enzymes when the first and second invasive structures are present respectively.  
With regard to Claims 10-12, the claims require a first enzyme that is 9 times or less of a concentration of a second enzyme encompasses the embodiment where both the first and 
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10 %.)


With regard to claim 13, Kwiatkowski teaches fluorescently labeling nucleic acids and cleavage detection by change in fluorescence as illustrated in Figure 3.  Kwiatkowski teaches a signal probe (fourth nucleic acid), which is labeled with a fluorescent label whereby cleavage of the FRET signal probe is detected by a change in fluorescence intensity.
With Regard to Claim 14, Kaiser teaches migration of a nucleic acid in gel to detect the presence or absence of cleavage. Particularly detection of cleavage of a second invasive structure is detected by electrophoresis as illustrated by Figures 11 and 17.  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to detect cleavage by electrophoresis in the method taught by Kwiatkowski because Kaiser teaches to do so.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski in view of Unger (US 2003/0138829). 
Note on claim interpretation:  Claim 1 recites “a first enzyme” and “a second enzyme”, however the claim does not require that the enzymes are structurally different.  The specification teaches use of FEN1 and a 5’ nuclease, however FEN1 is a 5’ nuclease.  Accordingly, the broadest reasonable interpretation consistent with the terms is the first and second enzyme are interpreted to be the same enzyme.
Kwiatkowski teaches an invader cleavage assay for direct quantitative detection of DNA and RNA, which, as illustrated above, involves cleavage of a target nucleic acid invasive structure by an enzyme at the flap formed by the signal probe and the invader probe hybridized to the target nucleic acid. Kwiatkowski teaches an invasive cleavage structure that comprises a signal probe comprising a flap (first nucleic acid having a first flap) and an invader probe (second nucleic acid).  Although the claim recites an intended use for the second enzyme to cleave the second nucleic acid, no active steps reciting such are included in the claim.  Therefore, the invader probe taught by Kwiatkowski in the first invasive structure is interpreted as the second nucleic acid recited in the instant claims. Kwiatkowski also teaches a fluorescence resonance energy transfer (FRET) detection method in which there are 2 reactions where the cleavage product (third nucleic acid) of the target-specific primary probe from the primary reaction is used as an Invader probe in a secondary reaction.  In the secondary invader reaction, the cleaved flap (third nucleic acid) forms a complex with a synthetic signal FRET probe having a flap (fourth nucleic acid having a second flap) on a synthetic second target (see figure 3 above).  Furthermore, in the first and second invader reactions, an enzyme which is a 5’ nuclease cleaves the structures formed (interpreted as first and second enzyme).  Kwiatkowski teaches fluorescently labeling nucleic acids and cleavage detection by change in fluorescence as 
Kwiatkowski does not teach wherein the cleaved product is produced in a plurality of microspaces.  However, with regard to claim 15, Unger teaches a variety of elastomeric-based microfluidic devices and methods2 including at least 100,000 (see paragraph 0105) depending on the size of the device.  With regard to claim 18, Unger teaches detection within the reaction sites (microspaces) (see para 0130-0131).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have performed the method of Kwiatkowski using the device taught by Unger because Unger teaches that the device facilitates high throughput analysis.   

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski in view of Kaiser as applied to claims 1 and 13 above, and further in view of Unger (US 2003/0138829).
2 including at least 100,000 (see paragraph 0105) depending on the size of the device.  With regard to claim 18, Unger teaches detection within the reaction sites (microspaces) (see para 0130-0131).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have performed the method of Kwiatkowski and Kaiser using the device taught by Unger because Unger teaches that the device facilitates high throughput analysis.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY ANN QUINN whose telephone number is (571)272-0468. The examiner can normally be reached 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY ANN QUINN/Examiner, Art Unit 1635                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634